Exhibit 10.1

 

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street
New York, NY 10013

 

CONFIDENTIAL

 

June 18, 2014

 

TE Connectivity Ltd.

Tyco Electronics Group S.A.

17, bd Grande-Duchesse Charlotte
L-1331 Luxembourg
Attention: Thomas G. Ernst, Vice President & Assistant Treasurer

 

Project Mars
US$1,000,000,000 Bridge Loan Facility

Commitment Letter

 

Ladies and Gentlemen:

 

TE Connectivity Ltd., a company organized under the laws of Switzerland (the
“Guarantor”), and Tyco Electronics Group S.A., a company organized under the
laws of the Grand Duchy of Luxembourg (the “Borrower” and, together with the
Guarantor, “you”), have advised Citigroup Global Markets Inc. (“CGMI”), acting
on behalf of Citi (as defined below) and together with Citi, “we” or “us”) that
you intend to cause an indirect wholly owned subsidiary of the Borrower to
acquire (the “Acquisition”) all the issued and outstanding equity interests of a
company previously identified to us as “Mars” (the “Acquired Company”) and to
consummate the other Transactions (such term and each other capitalized term
used but not defined herein having the meaning assigned to it in the Summary of
Principal Terms and Conditions attached as Exhibit A hereto (the “Term
Sheet”)).  In that connection, you have requested that CGMI agree to structure
and arrange a senior unsecured 364-day bridge loan facility in the principal
amount of US$1,000,000,000 (as such amount may be reduced as provided under
“Optional Commitment Reductions” and “Mandatory Commitment Reduction and
Prepayment” sections of the Term Sheet) (the “Facility”) to finance the
Acquisition and the other Transactions and that Citi commit to provide the
entire amount of the Facility.  For purposes of this Commitment Letter, “Citi”
means CGMI, Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as may be appropriate to consummate the
transactions contemplated herein.

 

1.                                      Commitment.

 

In connection with the foregoing and subject to the terms and conditions set
forth or referred to in this commitment letter (together with the Term Sheet
(including the Annex thereto)), this “Commitment Letter”), Citi is pleased to
advise you of its commitment to provide the entire principal amount of the
Facility.  You acknowledge and agree that the amount of the

 

--------------------------------------------------------------------------------


 

Facility, and of Citi’s commitment hereunder, will be reduced as provided under
“Optional Commitment Reductions” and “Mandatory Commitment Reduction and
Prepayment” sections of the Term Sheet upon the occurrence of any of the events
described therein at any time after the date hereof.

 

2.                                      Titles and Roles.

 

Citi is pleased to inform you that it hereby agrees to act, and you hereby
appoint Citi to act, as sole administrative agent for the Facility for a
syndicate of lenders that will participate in the Facility (together with Citi
in its capacity as a lender, the “Lenders”).  In addition, CGMI is pleased to
inform you that it hereby agrees to act, and you hereby appoint CGMI to act, as
sole lead arranger and sole bookrunner for the Facility (in such capacities, the
“Arranger”).  At the Arranger’s option (in consultation with the Borrower), CGMI
and/or Citi may also be designated with such other titles in respect of the
Facility as may be deemed appropriate or desirable by the Arranger (in
consultation with the Borrower).  The Arranger will perform the duties, and
exercise the authority, customarily performed by it in such role, including
exclusive management of the syndication of the Facility.  In connection with the
syndication of the Facility, the Arranger shall have the right to award one or
more of the roles or titles described above, or such other titles as may be
determined by the Arranger, to one or more other Lenders or affiliates thereof,
in each case as determined by the Arranger (in consultation with the Borrower),
it being understood that notwithstanding any such award, CGMI will have “left”
placement in any and all marketing materials or other documentation used in
connection with the Facility and shall hold the leading role and
responsibilities conventionally associated with such “left” placement.  You
agree that, except as contemplated above, no other agents, co-agents, arrangers
or bookrunners will be appointed, no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in connection with the
Facility unless you and we shall so agree.

 

3.                                      Syndication.

 

CGMI reserves the right, prior to or after the execution of definitive
documentation for the Facility (the “Credit Documentation”), to syndicate all or
a portion of Citi’s commitment hereunder to one or more Lenders (which shall be
identified by the Arranger subject to your approval as set forth below) pursuant
to a syndication to be managed exclusively by the Arranger.  CGMI shall
determine in consultation with you whether and when syndication of the Facility
shall commence in light of the progress of the syndication of the New Credit
Facility.  All aspects of the syndication of the Facility, including, without
limitation, timing, potential syndicate members to be approached, titles,
initial and final allocations and division of fees, shall be determined by the
Arranger in consultation with you; provided that each potential syndicate member
to be approached must be approved by you (such approval not to be unreasonably
withheld, delayed or conditioned) (it being agreed that each person that is
currently a “Lender”, or hereafter becomes a “Lender” with your consent, under
the Existing Credit Agreement is hereby approved by you (each, a “Permitted
Assignee”)).

 

In the event that CGMI elects (in consultation with you) to commence syndication
of the Facility, then until the earlier of (a) the completion of a successful
syndication of the Facility, as mutually determined by the Arranger and the
Borrower, and (b) the date that is

 

2

--------------------------------------------------------------------------------


 

60 days following the Closing Date (such earlier date, the “Syndication End
Date”), you agree to actively assist the Arranger in completing a syndication
that is reasonably satisfactory to us, including, without limitation, by
promptly preparing and providing the Arranger with such information with respect
to the Guarantor and its subsidiaries, in each case including financial
information, as the Arranger may reasonably deem necessary to complete a
successful syndication of the Facility.  Such assistance shall include, (a) your
using your commercially reasonable efforts to ensure that any syndication
efforts benefit materially from your existing lending and investment banking
relationships, (b) direct contact between senior management, representatives and
advisors of you, on the one hand, and the proposed Lenders and rating agencies
identified by the Arranger, on the other hand, at times and places reasonably
requested by the Arranger and consented to by the Borrower (such consent not to
be unreasonably withheld, delayed or conditioned), (c) assistance by you in the
prompt preparation of a Confidential Information Memorandum for the Facility and
other marketing materials and information reasonably deemed necessary by the
Arranger to complete a successful syndication of the Facility for delivery to
potential syndicate members and participants, in each case in form and substance
customary for transactions of this type and otherwise reasonably satisfactory to
the Arranger, including, without limitation, estimates, forecasts, projections
and other forward-looking financial information prepared by the Guarantor
regarding the future consolidated performance of the Guarantor and its
subsidiaries (including projections for the third and fourth quarters of the
fiscal year 2014 and for the fiscal years 2015 and 2016 that include the
Acquired Company and its subsidiaries in the form of such projections delivered
to and approved by the Arranger on or prior to the date hereof) (collectively,
the “Projections”), and (d) the hosting, with the Arranger, of one or more
meetings or conference calls with prospective Lenders at the request of the
Arranger.  You further agree that prior to, or promptly after, the announcement
of the Acquisition you will advise each of Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Ratings Group, a division of McGraw Hill
Financial, Inc. (“S&P”) of the Transactions, including the nature of the
contemplated financing therefor.  You also agree that, until the Syndication End
Date, you and your subsidiaries will not, without the prior written consent of
the Arranger, issue, sell, offer, place or arrange, or engage in any discussions
with respect to any of the foregoing, any debt securities or commercial bank or
other credit facilities of the Guarantor, the Borrower or their respective
subsidiaries, other than (i) the Facility, (ii) the New Credit Facility and the
New Notes (it being understood that the amount thereof may exceed the aggregate
principal amount of the Facility), (iii) indebtedness under the existing
commitments available under the Existing Credit Agreement, (iv) working capital
and overdraft facilities provided to the Borrower and its subsidiaries in the
ordinary course of business and (v) commercial paper financings in the ordinary
course of business.  Without limiting your obligations to assist with the
syndication efforts as set forth herein, we agree that the completion of a
successful syndication is not a condition to the initial funding under the
Facility.

 

It is further agreed that, in the event that CGMI elects (in consultation with
you) to commence syndication of the Facility, you will, at the request of the
Arranger and upon delivery by the Arranger to you of a draft credit agreement
for the Facility prepared by our counsel, negotiate the definitive version of
such credit agreement (consistent with this Commitment Letter, the Term Sheet
and the Fee Letter) promptly and in good faith and execute and deliver the
definitive credit agreement for the Facility (and such related documents as
shall be required in connection with the execution thereof) at the earliest
practicable date following delivery to you of such draft credit agreement.

 

3

--------------------------------------------------------------------------------


 

4.                                      Information.

 

You represent, warrant and covenant that (a) (i) no written information that has
been or is hereafter furnished by you or on your behalf in connection with the
transactions contemplated hereby (other than the Projections) and (ii) no other
information given at any due diligence call or any information meetings for
potential syndicate members and, in each case, supplied or approved by you or on
your behalf (other than the Projections) (such written information and other
information (other than the Projections) being referred to herein collectively
as the “Information”) taken as a whole contained (or, in the case of Information
furnished after the date hereof, will contain), as of the time it was (or
hereafter is) furnished, any material misstatement of fact or omitted (or will
omit) as of such time to state any material fact necessary to make the
statements therein taken as a whole not misleading, in the light of the
circumstances under which they were (or hereafter are) made, and (b) the
Projections that have been or are hereafter furnished by you or on your behalf
in connection with the transactions contemplated hereby have been (or, in the
event Projections are furnished after the date hereof, will be) prepared in good
faith based upon accounting principles consistent in all material respects with
your historical audited financial statements (except as otherwise expressly
disclosed in the Projections) and upon assumptions believed by you to be
reasonable at the time made and at the time the Projections are so furnished (it
being understood that projections by their nature are inherently uncertain and
no assurances are being given that the results reflected in the Projections will
be achieved); provided that, with respect to any Information or Projections
prepared by or relating to the Acquired Company or its subsidiaries, the
foregoing representations are made only to the best of your knowledge.  You
agree that if at any time prior to the Syndication End Date any of the
representations and warranties in the preceding sentence would be incorrect in
any material respect if the Information and Projections were being furnished
(and, in the case of Projections, the applicable assumptions were being made),
and such representations and warranties were being made, at such time, then you
will promptly supplement the Information and the Projections so that such
representations or warranties will be correct in all material respects under
those circumstances.  You understand that, in arranging and syndicating the
Facility, the Arranger will be entitled to use and rely on the Information and
the Projections without responsibility for independent verification thereof. 
Before distribution of any Information or the Projections to prospective
Lenders, you shall provide us with a customary letter authorizing the
dissemination of such Information; provided that any such distribution shall be
subject to the confidentiality provisions contained in clause (e) of the second
paragraph of Section 9 hereof.

 

5.                                      Conditions Precedent.

 

The commitment of Citi and the agreements of CGMI and Citi hereunder are subject
to only (a) the negotiation, execution and delivery of definitive documentation
for the Facility consistent with this Commitment Letter, the Term Sheet and the
Fee Letter, prepared by our counsel and satisfactory to us and you, (b) your
performance of your obligations set forth in Sections 2, 3 and 4 of this
Commitment Letter, except to the extent any nonperformance thereof has not
adversely affected the syndication of the Facility, and (c) the other conditions
set forth or referred to herein and in the Term Sheet.

 

Notwithstanding anything in this Commitment Letter, the Term Sheet or the Fee
Letter to the contrary (but subject to the satisfaction of the conditions set
forth or referred to

 

4

--------------------------------------------------------------------------------


 

herein), (a) the only representations relating to the Guarantor, the Borrower,
the Acquired Company and their respective subsidiaries the making of which shall
be a condition to availability of the Facility on the Funding Date shall be
(i) the representations made by the Acquired Company in the Acquisition
Agreement, but only to the extent that you (or any of your subsidiaries) have
the right under the Acquisition Agreement not to consummate the Acquisition as a
result of such representations in the Acquisition Agreement being inaccurate
(the “Acquired Company Representations”), and (ii) the Specified Representations
(as defined below) and (b) the terms of the Credit Documentation shall be
negotiated by the parties hereto in good faith to be in a form such that the
Facility is available on the Funding Date if the conditions set forth or
referred to herein are satisfied.  For purposes hereof, “Specified
Representations” means the representations and warranties set forth in the
Credit Documentation with respect to organization and power, authorization, due
execution and delivery and enforceability, no conflicts, Investment Company Act
status, margin regulations, OFAC, the PATRIOT Act and applicable significant EU
and UK anti-terrorism laws.  The provisions of this paragraph are referred to as
the “Certain Funds Provision”.

 

6.                                      Fees.

 

As consideration for Citi’s commitment hereunder and our agreements to perform
the services described herein, you agree to pay to us the fees as set forth in
the arranger fee letter dated the date hereof and delivered herewith (the “Fee
Letter”).

 

7.                                      Expenses; Indemnification.

 

To induce CGMI and Citi to issue this Commitment Letter and to proceed with the
Credit Documentation, you hereby agree that all reasonable, out-of-pocket fees
and expenses (including the reasonable fees and expenses of counsel (but
limited, in the case of fees and expenses of counsel, to one counsel for Citi
and, if determined by Citi to be reasonably necessary, of one local counsel in
any relevant jurisdiction for Citi)) of Citi and its affiliates arising in
connection with the Facility and the preparation, negotiation, execution,
delivery and enforcement of this Commitment Letter, the Fee Letter and the
Credit Documentation (including in connection with their due diligence and
syndication efforts) shall be for your account (and that you shall from time to
time upon request by Citi reimburse it and its affiliates for all such fees and
expenses paid or incurred by them), whether or not the Transactions are
consummated or the Facility is made available or the Credit Documentation is
executed.  You further agree to indemnify and hold harmless Citi (whether in its
capacity as an agent, arranger, Lender or otherwise) and each other agent or
co-agent (if any) designated by the Arranger (as reasonably agreed by you) with
respect to the Facility and their respective affiliates and each director,
officer, employee, representative, member, partner, trustee and agent thereof
(each, an “Indemnified Person”) from and against any and all actions, suits,
proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses of any kind or nature whatsoever that may be
incurred by or asserted against or involve any Indemnified Person as a result of
or arising out of or in any way related to or resulting from the Transactions,
this Commitment Letter or the Fee Letter, the Facility and the actual or
proposed use of the proceeds thereof and any related transaction and, upon
demand, to pay and reimburse each Indemnified Person for any reasonable legal or
other out-of-pocket expenses (but limited, in the case of legal fees and
expenses, to one counsel for such Indemnified Persons taken as a whole and,
solely in the case of a conflict of interest (as reasonably determined by the
affected Indemnified Persons),

 

5

--------------------------------------------------------------------------------


 

one additional counsel for all affected Indemnified Persons (or similarly
situated affected Indemnified Persons), in either case taken as a whole (and, if
determined by us to be reasonably necessary, of one local counsel in any
relevant jurisdiction for all such Indemnified Persons, taken as a whole, and,
solely in the case of a conflict of interest (as reasonably determined by the
affected Indemnified Persons), one additional local counsel for all affected
Indemnified Persons (or similarly affected Indemnified Persons), in either case
taken as a whole)) paid or incurred in connection with investigating, defending
or preparing to defend any such action, suit, proceeding (including any inquiry
or investigation) or claim (whether or not any Indemnified Person is a party to
any action, suit or proceeding (including any inquiry or investigation) out of
which any such expenses arise or such matter is initiated by a third party or by
you or any of your affiliates); provided, however, that (i) you shall not have
to indemnify any Indemnified Person against any loss, claim, damage, expense or
liability to the extent same resulted from the gross negligence or willful
misconduct of such Indemnified Person (as determined by a court of competent
jurisdiction in a final and nonappealable judgment), (ii) each Indemnified
Person shall consult with the Borrower from time to time at the reasonable
request of the Borrower regarding the conduct of the defense in any such
proceeding (other than in respect of proceedings in which the Borrower or any of
its affiliates is a party adverse to such Indemnified Person), provided that the
failure of any Indemnified Party to so consult with the Borrower shall not
relieve you of your obligations under this Commitment Letter (including under
this Section 7), and (iii) each Indemnified Person that proposes to settle or
compromise any claim, litigation, investigation or proceeding for which you may
be liable for payment of indemnity hereunder shall obtain the Borrower’s consent
(not to be unreasonably withheld, delayed or conditioned) to such settlement or
compromise.  Neither CGMI, Citi nor any other Indemnified Person shall be
responsible or liable to you or any other person or entity for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems.  Except to the extent you may be so responsible or liable pursuant to
your obligations under this Section 7, no party hereto, nor any of their
respective affiliates or their or their affiliates’ directors, officers,
employees, representatives, members, partners, trustees or agents, shall be
responsible or liable for any indirect, special, exemplary, incidental, punitive
or consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) that may be alleged as a result of the
Transactions, this Commitment Letter, the Fee Letter, the Facility and the
actual or proposed use of the proceeds thereof and any related transaction.

 

8.                                      Sharing Information; Absence of
Fiduciary Relationship; Affiliate Activities.

 

Each of us reserves the right to employ the services of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to our affiliates certain fees payable to us in such manner as
we and our affiliates may agree in our sole discretion.  You acknowledge that
(a) each of us may share with any of our affiliates, and such affiliates may
share with us, any information related to the Transaction, the Guarantor and the
Acquired Company, and their respective subsidiaries and other affiliates, or any
of the matters contemplated hereby and (b) each of us and our affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Guarantor, the
Acquired Company and their respective affiliates may have conflicting interests
regarding the transactions described herein or otherwise.  Each of us agrees to
treat, and cause any such of our affiliates to treat, all non-public information
provided to us by

 

6

--------------------------------------------------------------------------------


 

you and your subsidiaries (and clearly and conspicuously identified as such by
you) as confidential information in accordance with the provisions hereof and
customary banking industry practices. None of us will, however, furnish
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or our other relationships with you to
other persons (other than your affiliates).  You also acknowledge that none of
us has any obligation to use in connection with the transactions contemplated by
this Commitment Letter, or to furnish to you, confidential information obtained
by us from other persons.

 

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and us, or any other implied duty on our behalf, is
intended to be or has been created hereby in respect of any of the financing
transactions contemplated by this Commitment Letter, including in connection
with the process leading thereto or the communications pursuant hereto or
otherwise, in each case irrespective of whether we or our affiliates have
advised or are advising you on other matters, (b) we, on the one hand, and you,
on the other hand, have an arms’-length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary, advisory
or agency duty on our part, (c) you are capable of evaluating and understanding,
and you understand and accept, the terms, risks and conditions of the
transactions contemplated by this Commitment Letter, (d) you have been advised
that we and our affiliates are engaged in a broad range of transactions that may
involve interests that differ from your interests and that we and our affiliates
have no obligation to disclose such interests and transactions to you by virtue
of any fiduciary, advisory or agency relationship, and (e) you waive, to the
fullest extent permitted by law, any claims you may have against us or our
affiliates for breach of fiduciary duty or alleged breach of fiduciary duty and
agree that we and our affiliates shall have no liability (whether direct or
indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors.  In addition, you acknowledge that you
have retained Citi as financial advisor (in such capacity, the “Financial
Advisor”) in connection with the Acquisition. You agree not to assert any claim
you might allege based on any actual or potential conflicts of interest that
might be asserted to arise or result from, on the one hand, the engagement of
any such Financial Advisor and, on the other hand, our and our affiliates’
relationships with you as described and referred to herein.

 

You further acknowledge that CGMI and Citi, together with their affiliates, are
a full service securities firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, CGMI, Citi and their affiliates
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for their own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Guarantor, the Acquired Company and their respective
subsidiaries and other companies with which you or your subsidiaries may have
commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any of us, any of our affiliates or any of our
or their customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

9.                                      Confidentiality.

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed,

 

7

--------------------------------------------------------------------------------


 

directly or indirectly, by you to any other person or entity, except (a) to your
and your affiliates’ respective officers, directors, employees, attorneys,
accountants and advisors who have agreed to maintain the confidentiality of this
Commitment Letter and the Fee Letter in accordance with the terms hereof, and
then only on a confidential and “need to know” basis in connection with the
transactions contemplated hereby, (b) as required by applicable law, rule,
regulation or stock exchange requirement (including filings with the Securities
and Exchange Commission or any other regulatory authority or stock exchange) or
compulsory legal process or in connection with any pending legal proceeding or
regulatory review (provided that in each such case you agree, to the extent
permitted by applicable law, to (i) inform us promptly thereof and (ii) furnish
only that portion of this Commitment Letter, the Fee Letter or any of their
terms or substance as you are required to disclose), (c) in the case of this
Commitment Letter and the contents hereof (but not the Fee Letter or the
contents thereof, except as part of generic disclosure of sources and uses with
respect to the Transactions) (i) to any rating agencies on a confidential basis
and (ii) in any prospectus, offering memorandum or confidential information
memorandum relating to any Permanent Financing and (d) in the case of this
Commitment Letter and the contents hereof (and a version of the Fee Letter
redacted in the manner reasonably acceptable to CGMI), to the Acquired Company
and its officers, directors, employees, attorneys, accountants and advisors who
have agreed to maintain the confidentiality of this Commitment Letter and the
Fee Letter in accordance with the terms hereof, and then only on a confidential
and “need to know” basis in connection with the transactions contemplated
hereby).

 

Each of us and our affiliates will use all confidential information provided to
us or our affiliates by or on behalf of you hereunder solely for the purpose of
providing the services that are the subject of this Commitment Letter and our
other relationships with you and your affiliates and will treat confidentially
all such information; provided that nothing herein shall prevent any of us or
any of our affiliates from disclosing any such information (a) pursuant to the
order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process (in which case we (i) to the extent permitted by law,
agree to inform you promptly thereof and (ii) shall furnish only that portion of
such information which we or our affiliate is legally required to disclose),
(b) upon the request or demand of any regulatory authority or self-regulatory
body having jurisdiction or oversight over us or any of our affiliates (in which
case, to the extent permissible, we (i) agree to inform you promptly thereof
(except in connection with any ordinary course inquiry or audit) and (ii) shall
furnish only that portion of such information which we or our affiliate is
required (based on advice of counsel, which may be external counsel) to
disclose), (c) to the extent that such information becomes publicly available
other than by reason of improper disclosure by us or any of our affiliates,
(d) to our respective affiliates and their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transaction (provided that such information
is provided on a confidential basis and we shall be responsible for our
affiliates’ compliance with this paragraph), (e) to potential Lenders,
participants or assignees or any potential counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or any of its affiliates
or any of their respective obligations, in each case who agree to be bound by
the terms of this paragraph (or, pursuant to any customary “click-through”
confidentiality undertakings employed by Intralinks or a similar platform or any
language substantially similar to this paragraph) or (f) for purposes of
establishing a “due diligence” defense or in connection with any action or
proceeding relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or the

 

8

--------------------------------------------------------------------------------


 

enforcement of any rights hereunder or thereunder (in which case we (i) to the
extent permitted by law, agree to inform you promptly thereof and (ii) shall
furnish only that portion of such information which is necessary or advisable
(based on advice of counsel, which may be external counsel) to protect against
the interest of us or our affiliate with respect to such proceeding).  Our
obligations under this paragraph shall automatically, as applicable,
(x) terminate upon the one year anniversary of the termination or expiration of
the commitment hereunder or (y) terminate and be superseded by the
confidentiality provisions in the Credit Documentation upon the closing of the
Facility.

 

Notwithstanding anything herein to the contrary, any party to this Commitment
Letter (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Commitment
Letter and the Fee Letter and all materials of any kind (including opinions or
other tax analyses) that are provided to it relating to such tax treatment and
tax structure, except that (a) tax treatment and tax structure shall not include
the identity of any existing or future party (or any affiliate of such party) to
this Commitment Letter or the Fee Letter, and (b) no party shall disclose any
information relating to such tax treatment and tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.  For this purpose, the tax treatment of the transactions
contemplated by this Commitment Letter and the Fee Letter is the purported or
claimed U.S. Federal income tax treatment of such transactions and the tax
structure of such transactions is any fact that may be relevant to understanding
the purported or claimed U.S. Federal income tax treatment of such transactions.

 

Additionally, you acknowledge and agree that none of us is advising you as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  You shall consult with your own advisors concerning such matters
and shall be responsible for making your own independent investigation and
appraisal of the transactions contemplated hereby, and we shall have no
responsibility or liability to you with respect thereto.

 

10.                               Assignments; Etc.

 

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of CGMI (and any attempted assignment without such consent shall
be null and void), are intended to be solely for the benefit of the parties
hereto and thereto (and Indemnified Persons), are not intended to confer any
benefits upon, or create any rights in favor of, or be enforceable by or at the
request of any person other than the parties hereto and thereto (and Indemnified
Persons) and may not be relied upon by any person or entity other than you. 
Citi’s commitment hereunder shall be superseded by the commitments in respect of
the Facility set forth in the definitive credit agreement for the Facility, and
upon the execution and delivery of the definitive credit agreement for the
Facility by the parties thereto, Citi shall be released from its commitment
hereunder.  Any and all obligations of, and services to be provided by, CGMI or
Citi hereunder (including, without limitation, the commitment of Citi) may be
performed, and any and all rights of any of Citi and CGMI hereunder may be
exercised, by or through any of its affiliates or branches; provided that
neither CGMI nor Citi shall be relieved of any of its obligations hereunder in
the event any such affiliate shall fail to perform such obligation in accordance
with the terms hereof.

 

9

--------------------------------------------------------------------------------


 

11.                               Amendments; Governing Law; Etc.

 

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
each party hereto.  Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement.  Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic) transmission shall be effective as delivery of a
manually executed counterpart hereof or thereof, as the case may be. 
Section headings used herein and in the Fee Letter are for convenience of
reference only, are not part of this Commitment Letter or the Fee Letter, as the
case may be, and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter or the Fee Letter, as the
case may be.  You acknowledge that information and documents relating to the
Facility may be transmitted through Intralinks, the internet, email or similar
electronic transmission systems, and that none of CGMI , Citi or the other
Indemnified Persons shall be liable for any damages arising from the use by
others of information or documents transmitted in such manner.  CGMI and Citi
may (upon receipt of your written consent (which consent shall not be
unreasonably withheld, delayed or conditioned) place customary advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of customary information on the Internet or worldwide
web as it may choose, and circulate similar promotional materials, after the
closing of the Transactions in the form of a “tombstone” or otherwise describing
the names of the Borrower and its affiliates (or any of them), and the amount,
type and closing date of the transactions contemplated hereby, all at the
expense of CGMI and Citi.  This Commitment Letter and the Fee Letter set forth
the entire agreement among the parties hereto as to the Facility and supersede
all prior understandings, whether written or oral, among us and you with respect
to the matters herein and therein.  Matters that are not covered or made clear
in this Commitment Letter or in the Fee Letter are subject to mutual agreement
of the parties hereto.  THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT
THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR
PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION).

 

12.                               Jurisdiction, Etc.

 

Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of any New York State court or Federal court
of the United States of America in each case sitting in the County of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the Guarantor and the Borrower hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Commitment Letter, the Fee Letter or the transactions contemplated hereby or
thereby brought by it or any of its affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court.  Each party hereto hereby irrevocably
and unconditionally (a) waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or

 

10

--------------------------------------------------------------------------------


 

proceeding arising out of or relating to this Commitment Letter, the Fee Letter
or the transactions contemplated hereby or thereby in any New York State or
Federal court, as the case may be, (b) waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court and (c) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
You agree to irrevocably designate and appoint CT Corporation, having an office
on the date hereof at 111 Eighth Avenue, New York, New York 10011, as your
authorized agent, to receive, accept and acknowledge on your behalf, or in
respect of your property, service of any and all process that may be served in
any suit, action or proceeding of the nature referred to in this Section 12 in
any New York State or Federal court sitting in the County of New York.  Such
service may be made by mailing or delivering a copy of such process to you in
care of CT Corporation at its address set forth above.  Service of any process
may also be served in any other manner permitted by law.

 

You represent and warrant that (a) you are subject, under the laws of the
jurisdiction of your organization or existence, to civil and commercial laws
with respect to your obligations under this Commitment Letter and the Fee
Letter, and the execution, delivery and performance by you of this Commitment
Letter and the Fee Letter constitute and will constitute private and commercial
acts and not public or governmental acts and (b) none of your or any of your
properties has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which it is organized and existing in respect of its obligations
under this Commitment Letter or the Fee Letter.  In the event you or any of your
properties have or hereafter acquire, in any jurisdiction in which judicial
proceedings may at any time be commenced with respect to this Commitment Letter,
the Fee Letter or any transaction contemplated hereby any immunity from
jurisdiction, legal proceedings, attachment (whether before or after judgment),
execution, judgment or setoff, you hereby irrevocably agree not to claim, and
hereby irrevocably and unconditionally waive, such immunity.

 

13.          Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY HERETO RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER
OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

14.          Surviving Provisions.

 

The provisions of Sections 3, 4, 6, 7, 8, 9, 11, 12, 13 and 14 of this
Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether the Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitment of Citi hereunder and our agreements to perform the
services described herein; provided that your obligations under Section 7 shall
automatically terminate and be superseded by the Credit Documentation on the
Closing Date, in each case, only to the extent a similar provision relating to
expense reimbursement and

 

11

--------------------------------------------------------------------------------


 

indemnification (covering the parties and matters covered by Section 7 hereof)
is contained in the Credit Documentation.

 

15.          PATRIOT Act Notification.

 

Each of Citi and CGMI hereby notifies you that pursuant to the requirements of
the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (as amended from time to time, the “PATRIOT Act”)), it and the Lenders are
required to obtain, verify and record information that identifies the Borrower
and the Guarantor, which information includes the name, address, tax
identification number and other information regarding the Borrower and the
Guarantor that will allow Citi, CGMI and the Lenders to identify the Borrower
and the Guarantor in accordance with the PATRIOT Act.  This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to Citi,
CGMI and each Lender.

 

16.          Termination and Acceptance.

 

Citi’s commitment hereunder, and Citi’s and CGMI’s agreements to perform the
services described herein, will automatically terminate (without further action
or notice and without further obligation to you) upon the first to occur (a) on
5:00 p.m., New York City time, on January 15, 2015, unless on or prior to such
date a definitive credit agreement for the Facility, satisfactory in form and
substance to us shall have been entered into and become effective pursuant to
the terms thereof, (b) the consummation of the Acquisition and (c) the
abandonment or termination of the Acquisition Agreement.

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 11:59 p.m., New York City time, on June 18, 2014.  Citi’s commitment and
the agreements of Citi and CGMI hereunder will expire at such time automatically
(and without further action or notice and without further obligation to you) at
such time in the event that we have not received such executed counterparts in
accordance with the immediately preceding sentence.

 

[Remainder of this page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

CITIGROUP GLOBAL MARKETS INC.,

 

 

 

by

/s/ SUSAN OLSEN

 

 

Name: Susan Olsen

 

 

Title: Authorized Signatory

 

 

Accepted and agreed to as of

the date set forth above by:

 

 

TE CONNECTIVITY LTD.,

 

 

 

by

/s/ ROBERT W. HAU

 

 

Name:

Robert W. Hau

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

TYCO ELECTRONICS GROUP S.A.,

 

 

 

by

/s/ MARIO CALASTRI

 

 

Name:

Mario Calastri

 

 

Title:

Director

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

CONFIDENTIAL

 

Project Mars
US$1,000,000,000 Bridge Loan Facility
Summary of Principal Terms and Conditions

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”).

 

Borrower:

 

Tyco Electronics Group S.A., a company organized under the laws of the Grand
Duchy of Luxembourg (the “Borrower”).

 

 

 

Administrative Agent:

 

An affiliate of Citigroup Global Markets Inc. (“CGMI”) will act as sole
administrative agent (in such capacity, the “Administrative Agent”) for a
syndicate of banks, financial institutions and other lenders (together with the
applicable lending affiliate of CGMI, the “Lenders”) and will perform the duties
customarily associated with such role.

 

 

 

Sole Lead Arranger and Sole Bookrunner:

 

CGMI (in such capacity, the “Arranger”).

 

 

 

Transactions:

 

The Borrower intends to acquire (the “Acquisition”) all the issued and
outstanding equity interests in the company previously identified to the
Arranger as “Mars” (the “Acquired Company”), pursuant to an Agreement and Plan
of Merger to be entered into by the Guarantor (as defined below) and the
Acquired Company (the “Acquisition Agreement”). In connection with the
foregoing, the Borrower will (a) obtain the Facility, (b) repay any indebtedness
of the Acquired Company that would become due or otherwise default upon the
consummation of the Acquisition and (c) pay the fees and expenses incurred in
connection with the foregoing (the “Transaction Costs”). It is anticipated that
all or a portion of the Facility will be replaced or refinanced by (i) the
issuance of senior unsecured notes of the Borrower in a public offering or in a
Rule 144A or other private placement (the “New Notes”) or (ii) the proceeds of a
new 364-day revolving credit facility of the Borrower (the “New Credit Facility”
and, together with the New Notes, the “Permanent Financing”). The transactions
described in this paragraph are collectively referred to as the “Transactions”.

 

 

 

Facility:

 

(a)   Amount: Senior unsecured 364-day bridge loan facility in an aggregate
principal amount of US$1,000,000,000 (the “Facility”). Loans under the Facility
will be available in U.S. dollars.

 

(b)   Use of Proceeds: The proceeds of loans under the Facility will be used by
the Borrower on the Funding Date (as defined below), together with cash on hand,
to finance the Acquisition and the

 

--------------------------------------------------------------------------------


 

 

 

other Transactions.

 

 

 

 

 

(c)   Maturity: The Facility will mature on the day that is 364 days after the
Funding Date and, prior to the final maturity thereof, will not be subject to
any scheduled amortization.

 

(d)   Availability: From and after the date of the execution and delivery of the
definitive documentation for the Facility by the parties thereto and the closing
thereunder (the “Closing Date”), the Facility will be available in a single
drawing on the date on which the Acquisition is consummated (the “Funding
Date”), but in no event later than January 15, 2015. Amounts borrowed under the
Facility that are repaid or prepaid may not be reborrowed.

 

 

 

Guaranties:

 

TE Connectivity Ltd., a company organized under the law of Switzerland (the
“Guarantor”), shall be required to provide an unconditional guaranty (the
“Guaranty”) of all amounts owing under the Facility. The Guaranty shall be in
form and substance substantially similar to the guaranty required and provided
under the Existing Credit Agreement (as defined below) and shall be a guaranty
of payment and not of collection. In addition, each subsidiary of the Guarantor
that provides a guaranty in respect of the Existing Credit Agreement or any
other any material debt of the Borrower for or in respect of borrowed money
shall be obligated to provide a guaranty of all amounts owing under the Facility
in form and substance substantially identical to the corresponding guaranty
required under the Existing Credit Agreement (and, to the extent not covered by
the form of such guaranties, the Borrower, the Guarantor and each such
subsidiary shall enter into customary indemnity, contribution and subrogation
agreement with respect thereto).

 

 

 

Security:

 

None.

 

 

 

Optional Commitment Reductions:

 

The commitments under the Facility may, upon three business days’ notice, be
reduced or terminated by the Borrower without penalty in minimum amounts and
multiples to be mutually agreed.

 

 

 

Voluntary Prepayments:

 

 

Voluntary prepayments of loans under the Facility may be made at any time on
three business days’ notice in the case of LIBOR Loans, or one business day’s
notice in the case of Base Rate Loans, without premium or penalty, in minimum
principal amounts and multiples to be mutually agreed; provided that voluntary
prepayments of LIBOR Loans made on a date other than the last day of an interest
period applicable thereto shall be subject to customary breakage costs.

 

 

 

Mandatory Commitment

 

Commitments will be reduced, and loans will be required to be

 

2

--------------------------------------------------------------------------------


 

Reduction and Prepayment:

 

prepaid, under the Facility in an aggregate amount equal to:

 

(a)   100% of the net cash proceeds received by the Guarantor or any of its
subsidiaries from any Debt Incurrence (as defined below) after the date of the
Commitment Letter, whether before or after the Closing Date;

 

(b)   100% of the net cash proceeds received by the Guarantor from any Equity
Issuance (as defined below) after the date of the Commitment Letter, whether
before or after the Closing Date; and

 

(c)   100% of the net cash proceeds received by the Guarantor or any of its
subsidiaries from any sale or other disposition of assets (including proceeds
from the sale of equity interest in any subsidiary of the Guarantor and
insurance and condemnation proceeds) consummated after the date of the
Commitment Letter, whether before or after the Closing Date, other than
(i) dispositions in the ordinary course of business and not as part of a
financing, (ii) any disposition that does not result in net cash proceeds
exceeding US$50,000,000 for such disposition and (iii) any disposition from or
to an affiliate of the Guarantor, and subject to the right to reinvest any such
proceeds within 180-days of the receipt of such net cash proceeds.

 

“Debt Incurrence” means any incurrence of debt for borrowed money by the
Guarantor, the Borrower or any of their subsidiaries, whether pursuant to a
public offering or in a Rule 144A or other private placement of debt securities
(including the Permanent Financing and debt securities convertible into equity
securities) or incurrence of loans under any loan or credit facility, other than
(a) intercompany debt, (b) debt under the Existing Credit Agreement (but not
under any incremental commitments thereunder effected after the date of the
Commitment Letter) and any refinancing, amendment, amendment and restatement or
extension thereof that does not increase the aggregate principal or committed
amount thereof, (c) commercial paper financings in the ordinary course of
business and (d) working capital and overdraft facilities provided to the
Borrower and its subsidiaries in the ordinary course of business.

 

“Equity Issuance” means any issuance of equity or equity-linked securities by
the Guarantor, whether pursuant to a public offering or in a Rule 144A or other
private placement, other than (a) securities issued pursuant to employee stock
plans or employee compensation plans or contributed to pension funds and
(b) securities or interests issued or transferred as consideration in connection
with any acquisition, divestiture or joint venture arrangements.

 

3

--------------------------------------------------------------------------------


 

 

 

Mandatory prepayments of loans under the Facility will be without premium or
penalty; provided that prepayments of LIBOR Loans made on a date other than the
last day of an interest period applicable thereto shall be subject to customary
breakage costs.

 

 

 

Documentation:

 

The Facility will be documented under a credit agreement that will be based upon
the Borrower’s Five-Year Senior Credit Agreement dated as of June 24, 2011, as
amended as of August 2, 2013, and as in effect on the date hereof (the “Existing
Credit Agreement”), with such changes thereto as are necessary or reasonably
appropriate to reflect the terms set forth in this Exhibit A, in the Commitment
Letter and in the Fee Letter or the nature of the transactions contemplated
hereby or as are otherwise agreed by the Borrower and the Arranger. Without
limiting the foregoing, the definitive credit agreement for the Facility will
contain representations and warranties, affirmative covenants, negative
covenants, financial covenants and events of default that are identical
(including as to exceptions, qualifications and grace periods contained therein)
as those set forth in the Existing Credit Agreement, save for such changes
thereto as are necessary or reasonably appropriate to reflect the terms set
forth in this Exhibit A, in the Commitment Letter and in the Fee Letter or the
nature of the transactions contemplated hereby or as otherwise agreed by the
Borrower and the Arranger.

 

 

 

Commitment Fees:

 

Commitment Fees will accrue and be payable to the Lenders at the rate per annum
set forth in the Fee Letter on the aggregate unused commitments under the
Facility, commencing on the date on which definitive credit agreement for the
Facility is executed and delivered and payable in arrears at the end of each
calendar quarter and upon any termination of the commitments. Commitment fees
will be calculated on the basis of a 360-day year and actual days elapsed.

 

 

 

Duration Fees:

 

The Borrower will pay to each Lender Duration Fees on such dates, and in such
amounts, as are set forth in the Fee Letter.

 

 

 

Funding Fee:

 

The Borrower will pay to each Lender a Funding Fee on the Funding Date in the
amount set forth in the Fee Letter.

 

 

 

Interest Rates:

 

At the Borrower’s option, loans may be maintained from time to time as (a) Base
Rate Loans, which shall bear interest at the Base Rate in effect from time to
time plus the Applicable Margin (as defined below), or (b) LIBOR Loans, which
shall bear interest at LIBOR (adjusted for maximum reserves) as determined by
the Administrative Agent for the respective interest period plus the Applicable
Margin.

 

“Applicable Margin” shall be determined based on the Pricing Grid set forth in
the Fee Letter.

 

4

--------------------------------------------------------------------------------


 

 

 

“Base Rate” shall mean the highest of (a) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (b) 1/2 of 1.00% in excess of the overnight Federal Funds Rate and
(c) LIBOR for an interest period of one month plus 1.00%.

 

“LIBOR” will be defined in a manner to be agreed between CGMI and the Borrower.

 

Interest periods of 1, 2 or 3 months shall be available in the case of LIBOR
Loans.

 

The Credit Documentation shall include customary protective provisions for such
matters as capital adequacy and liquidity, increased costs (including provisions
for increased costs in the form of taxes (other than customary excluded taxes)
and customary Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III yield protections), reserves, funding losses, illegality and
withholding, stamp and other similar excise or property taxes and VAT. The
Borrower shall have the right to replace any Lender that (a) charges a material
amount in excess of that being charged by the other Lenders with respect to
contingencies described in the immediately preceding sentence or (b) refuses to
consent to certain amendments to or waivers of the Credit Documentation that
expressly require the consent of such Lender and which have been approved by the
Required Lenders.

 

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period.
Interest will also be payable at the time of repayment of any loans and at
maturity. All interest on Base Rate Loans and LIBOR Loans shall be based on a
360-day year and actual days elapsed (or, in the case of Base Rate Loans
determined by reference to the prime lending rate, a 365 or 366-day year, as
applicable, and actual days elapsed).

 

 

 

Default Interest:

 

Overdue principal shall bear interest at a rate per annum equal to the rate
which is 2% in excess of the rate then borne by the applicable borrowing.
Overdue interest and other amounts shall bear interest at the rate which is 2%
in excess of the rate otherwise applicable to Base Rate Loans under the Facility
from time to time. Such interest shall be payable on demand.

 

 

 

Conditions Precedent to Funding:

 

The borrowing under the Facility will be subject to:

 

(a)   the receipt of a borrowing notice therefor,

 

(b)   all representations and warranties shall be true and correct in all

 

5

--------------------------------------------------------------------------------


 

 

 

material respects on and as of the date of such borrowing (although any
representations and warranties which expressly relate to a given date or period
shall be required to be true and correct in all material respects as of the
applicable date or for the applicable period, as the case may be), before and
after giving effect to such borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (subject to the Certain Funds
Provision),

 

(c)   no event of default under the Facility, or event which with the giving of
notice or lapse of time or both would be an event of default under the Facility,
shall have occurred and be continuing, or would result from such borrowing
(subject to, in the case of any defaults or events of default relating to the
accuracy of representations and warranties, the Certain Funds Provision), and

 

(d)   the other conditions set forth or referred to in Section 5 of the
Commitment Letter or in Annex I to this Exhibit A.

 

 

 

Representations and Warranties:

 

Representations and warranties (applicable to the Guarantor, the Borrower and,
as applicable, certain of their respective subsidiaries and made on the Closing
Date and the Funding Date) will be limited to the following: corporate status;
power and authority; due authorization, execution and delivery and
enforceability; no violation or conflicts with laws, contracts or charter
documents; governmental and third-party approvals; financial statements; absence
of a Material Adverse Effect (to be defined in a manner consistent with the
Existing Credit Agreement); absence of material litigation; true and complete
disclosure; compliance with Margin Regulations and inapplicability of Investment
Company Act; tax returns and payments; compliance with ERISA and environmental
law; compliance with OFAC, the PATRIOT Act, FCPA and, subject to a knowledge
qualifier, applicable significant EU and UK anti-terrorism laws, and
subsidiaries. Any qualification based on disclosure in the periodic reports
filed by the Guarantor shall be limited to disclosures in such reports filed
prior to the date of the Commitment Letter and shall exclude disclosures in the
risk factors, cautionary statements, forward-looking statements and the like.

 

 

 

Covenants:

 

Affirmative, negative and financial covenants (applicable to the Guarantor, the
Borrower and, as applicable, certain of their respective subsidiaries from and
after the Closing Date) will be limited to the following:

 

 

 

 

 

(a)   Affirmative Covenants: compliance with laws and regulations; maintenance
of adequate insurance and properties; preservation of corporate existence,
rights, privileges and franchises and nature and conduct of business; visitation
and inspection rights; keeping

 

6

--------------------------------------------------------------------------------


 

 

 

of proper books in accordance with US GAAP (or IFRS, if adopted by the
Guarantor); notice of defaults, material litigation and certain other material
events; financial and other reporting requirements (including, without
limitation, unaudited quarterly and audited annual financials for the Guarantor
and its subsidiaries (including the Borrower) on a consolidated basis (in
accordance with US GAAP (or IFRS, if adopted by the Guarantor)); use of proceeds
(including not using proceeds in violation of anti-terrorism laws); and
subsidiary guaranties.

 

(b)   Negative Covenants: restrictions on liens; incurrence of subsidiary debt;
fundamental changes (to include additional flexibility for the Borrower and
Guarantor to be organized in the United States or, subject to the approval of
the Administrative Agent (such approval not to be unreasonably withheld, delayed
or conditioned), any of Denmark, Finland, Germany, Ireland, Luxembourg,
Netherlands, Sweden, Switzerland or the United Kingdom); transactions with
affiliates; and restrictions on distributions, advances and asset transfers by
subsidiaries.

 

(c)   Financial Covenant. The following financial covenant (the “Financial
Covenant”) (with financial definitions and covenant levels identical to those
contained in the Existing Credit Agreement unless otherwise agreed by the
Borrower and the Arranger):

 

·      Maintenance of a maximum ratio (the “Total Leverage Ratio”) of
Consolidated Total Debt to Consolidated EBITDA not to exceed 3.75:1.00

 

The Financial Covenant will be tested and calculated on a quarterly basis in the
same manner as under the Existing Credit Agreement.

 

 

 

Events of Default:

 

Events of Default (applicable to the Guarantor, the Borrower and, as applicable,
certain of their respective subsidiaries) will be limited to the following:
nonpayment of principal when due or of interest, fees or other amounts after a
grace period of five business days; failure to perform or observe covenants set
forth in the Credit Documentation; any representation or warranty proving to
have been incorrect in any material respect when made or deemed made; matured
cross default and cross-acceleration to other material indebtedness (in an
aggregate principal amount outstanding exceeding US$100,000,000); bankruptcy,
insolvency proceedings, etc.; inability to pay debts, attachment, etc.; monetary
judgment defaults in an aggregate amount in excess of US$55,000,000; customary
ERISA defaults; actual or asserted invalidity of Credit Documentation; and
Change of Control (to be defined and including the Borrower ceasing to be a
wholly-

 

7

--------------------------------------------------------------------------------


 

 

 

owned consolidated subsidiary of the Guarantor).

 

 

 

Defaulting Lenders:

 

The Credit Documentation will contain customary “defaulting lender” provisions.

 

 

 

Assignments and Participations:

 

Neither the Guarantor nor the Borrower may assign its rights or obligations
under the Facility without the prior written consent of the Lenders. Any Lender
may assign, and may sell participations in, its rights and obligations under the
Facility, subject (a) in the case of participations, to customary restrictions
on the voting rights of the participants and restrictions on participations to
the Guarantor, the Borrower and their respective affiliates and (b) in the case
of assignments, to such limitations as may be established by the Administrative
Agent (including (i) a minimum assignment amount of US$1,000,000 (or, if less,
the entire amount of such assignor’s commitments or outstanding loans at such
time), (ii) an assignment fee in the amount of $3,500 to be paid by the
respective assignor or assignee to the Administrative Agent, (iii) restrictions
on assignments to any entity that is not an Eligible Assignee (to be defined to
exclude the Guarantor, the Borrower and their respective affiliates), and
(iv) except in the case of an assignment to any Lender (or any Permitted
Assignee) or an affiliate or an “approved fund” of a Lender, the receipt of the
consent of the Administrative Agent and, so long as no event of default exists
under the Facility, the Borrower (such consent, in any such case, not to be
unreasonably withheld, delayed or conditioned and with the consent of the
Borrower to have been deemed granted if it has not objected to a proposed
assignment within 5 business days’ notice thereof)). The Facility shall provide
for a mechanism which will allow for each assignee to become a direct signatory
to the Facility and will relieve the assigning Lender of its obligations with
respect to the assigned portion of its commitment and/or loans, as applicable.
Participations will have customary benefits with regard to yield protection and
increased costs.

 

 

 

Waivers and Amendments:

 

Amendments and waivers of the provisions of the Credit Documentation will
require the approval of Lenders holding commitments or loans representing more
than 50% of the aggregate commitments or loans under the Facility (the “Required
Lenders”), except that (a) the consent of each Lender directly affected thereby
will be required with respect to customary matters to be agreed by the Borrower
and the Arranger, including (i) increases in commitment amounts, (ii) reductions
of principal, rate of interest or fees, (iii) extensions of scheduled payments
of any loans (including at final maturity) or times for payment of interest or
fees, and (iv) modifications to the pro rata sharing or payment provisions,
assignment provisions or the voting percentages, and (b) the consent of all of
the Lenders shall be required with respect to customary matters to be agreed by
the Borrower and the Arranger, including releases of

 

8

--------------------------------------------------------------------------------


 

 

 

all or substantially all of the value of the Guaranty provided by the Guarantor
and, if any, the other guaranties in respect of the Facility, taken as a whole;
provided that if any of the matters described in clause (a) or (b) above is
agreed to by the Required Lenders, so long as no default or event of default is
continuing at such time, the Borrower shall have the right to either
(i) substitute any non-consenting Lender by having its commitment or loans, as
applicable, assigned, at par, to one or more other institutions, subject to the
assignment provisions described above, or (ii) with the express written consent
of the Required Lenders, terminate the commitment of any non-consenting Lender,
subject to repayment in full of all obligations of the Borrower owed to such
Lender relating to the Facility held by such Lender.

 

 

 

Expenses and Indemnification:

 

The Credit Documentation will contain customary indemnities for the
Administrative Agent, the Arranger, the Lenders and their respective affiliates’
employees, officers and agents, in each case other than as a result of such
person’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable decision, and customary
expense reimbursement agreements (including, without limitation, for all
reasonable out-of-pocket costs and expenses of the Lenders incurred after the
occurrence, and during the continuance of, a default under the Facility).

 

 

 

Governing Law and Forum:

 

New York. The parties to the Credit Documentation will submit to the New York
jurisdiction, and the Guarantor and the Borrower shall agree that any claim
arising out of the Credit Documentation or the transactions contemplated thereby
brought by them or their affiliates shall be brought exclusively in New York.
The Credit Documentation will contain provisions customary for U.S. credit
facilities provided to entities organized outside the United States, including a
requirement that the Guarantor and the Borrower appoint a U.S. agent for the
service of process and waive any immunity from jurisdiction or legal proceeding.

 

 

 

Counsel to Administrative Agent and Arranger:

 

Cravath, Swaine & Moore LLP.

 

9

--------------------------------------------------------------------------------


 

ANNEX I

TO EXHIBIT A

 

Project Mars
US$1,000,000,000 Bridge Loan Facility
Summary of Additional Conditions Precedent

 

The borrowing under the Facility shall be subject to the following additional
conditions precedent:

 

1.                                      The Arranger shall have received a copy
of the definitive Acquisition Agreement (together with all the exhibits,
schedules and other documents relating thereto) certified by the Guarantor as
complete and correct and, unless approved by the Arranger, the terms and
conditions thereof, and of all such exhibits, schedules and other documents
relating thereto, shall not be different in any respect that is materially
adverse to the Lenders than the terms and conditions of the draft of the
Acquisition Agreement dated June 18, 2014, delivered to the Arranger’s counsel
on June 18, 2014 at 12:10 p.m.  The Acquisition shall have been consummated, or
substantially concurrently with the funding under the Facility shall be
consummated, pursuant to and on the terms set forth in the Acquisition Agreement
and all conditions precedent to the consummation of the Acquisition shall have
been satisfied; provided that no conditions precedent or other terms of the
Acquisition Agreement shall have been amended, waived or otherwise modified (and
no consent thereunder shall have been granted) in a manner that is materially
adverse to the Lenders unless approved by the Arranger.

 

2.                                      All indebtedness outstanding under the
Acquired Company’s existing credit facilities, private placement notes and all
other indebtedness of the Acquired Company and its subsidiaries contemplated by
the Acquisition Agreement to be repaid upon the consummation of the Acquisition,
shall have been repaid, or substantially concurrently with the funding under the
Facility shall be repaid, all commitments thereunder shall have been, or
substantially concurrently with the funding under the Facility shall be,
terminated and all liens and guarantees created thereunder shall have been, or
substantially concurrently with the funding under the Facility shall be,
released and discharged (it being understood and agreed that certain
documentation and filings with respect to the termination of such liens will not
occur on the Funding Date, and that the Guarantor will use commercially
reasonable efforts to cause such documentation and filings to occur as promptly
as practicable following the Funding Date).

 

3.                                      The Lenders shall have received (a) U.S.
GAAP audited consolidated balance sheets and related consolidated statements of
income, stockholders’ equity and cash flows of each of the Guarantor and the
Acquired Company for the three most recently completed fiscal years ended at
least 90 days prior to the Funding Date and (b) U.S. GAAP unaudited consolidated
balance sheets and related consolidated  statements of income, stockholders’
equity and cash flows of each of the Guarantor and the Acquired Company for each
subsequent fiscal quarter ended at least 45 days before the Funding Date (and
comparable periods for the prior fiscal year); provided that filing of the
required financial statements on Form 10-K and Form 10-Q by the Guarantor will
satisfy the foregoing requirements for the Guarantor.

 

4.                                      The Lenders shall have received
(a) legal opinions reasonably satisfactory to the Administrative Agent from
counsel (including, without limitation, New York counsel) covering matters
reasonably acceptable to the Administrative Agent (including, without
limitation,

 

A-1

--------------------------------------------------------------------------------


 

governmental approvals with respect to the Facility), (b) a solvency certificate
in the form attached hereto as Schedule I, from the chief financial officer of
the Borrower, and (c) other customary and reasonably satisfactory closing and
corporate documents, resolutions, certificates (including a certificate as to
the occurrence of any event referred to under “Mandatory Commitment Reduction
and Prepayment” in the Term Sheet and any amendments, waivers or consents under
the Acquisition Agreement), instruments, and deliverables.

 

5.                                      The Arranger shall have had a period of
not less than 20 consecutive days after completion of a customary confidential
information memorandum with respect to the Facility to market and syndicate the
Facility; provided that such period shall not include July 3, 2014, or any day
from August 18, 2014 to and including September 2, 2014; provided further that
if such period shall not have been completed prior to August 18, 2014, then such
period shall be deemed not to have commenced until September 2, 2014.

 

6.                                      All costs, fees, and all reasonable and
documented expenses (including, without limitation, legal fees and expenses) and
other compensation contemplated hereby for which invoices have been presented no
later than the second day preceding the Funding Date, payable to the Arranger,
the Administrative Agent and the Lenders shall have been paid to the extent due.

 

7.                                      One or more investment banks reasonably
satisfactory to the Arranger shall have been engaged to publicly sell or
privately place the New Notes.

 

8.                                      The Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including without limitation the PATRIOT Act) and requested at least five
business days prior to the Funding Date.

 

A-2

--------------------------------------------------------------------------------